DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
3.	Applicant’s election without traverse of Species A in the reply filed on November 24, 2020 is acknowledged.

4.	Applicant’s election indicated that all of pending claims 1-23 are readable on elected Species A.  This Office does not agree.  
Regarding claim 9, the limitation “wherein each of said slots of said second configuration are symmetric with respect to a line extending radially from said center” is not a feature included in elected Species A, because slots “66” shown in Fig. 3 (i.e. the “slots of said second configuration” of the elected species) clearly exhibit asymmetry with respect to “line 76” (see also, Fig. 4B; and see the second from last paragraph on page 25 of the specification).  It should also be noted that Fig. 3A, representing non-elected Species B, shows slots “70” (i.e. the “slots 
Further, the limitations presented in claims 10-14 clearly represent non-elected Species B, because the recited “keyhole” shaped slots (reference number “70” in Fig. 3A), necessarily inclusive of the “second configuration” slots “positioned adjacent to each side of each of said slots of said first configuration which are disposed in said plane” (as required by claim 1) are exclusive to Species B, and mutually exclusive when compared to the limitations recited in claims 4-7, which are exclusively drawn to elected Species A.  
Thus, claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 24, 2020.

Information Disclosure Statement
5.	The forms IDS filed on February 28, 2019, April 10, 2019, April 11, 2019, March 18, 2020, May 18, 2020 and January 20, 2021 are hereby acknowledged and have been placed of record.  Please find attached, signed copies of the IDS forms.  It is noted that all of the references cited on the IDS filed February 28, 2019 are included on the IDS filed April 10, 2019.  For this reason, all of the citations included on the attached copy of the February 28, 2019 filed IDS have been lined through.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the claim is unclear/indefinite because it appears to limit all of the “slots of said first configuration” to having an arrowhead shape, with the “arrowhead” portion of each one of the first configuration slots being “asymmetric with respect to a line extending radially from said center”, which is not consistent with the disclosure.  As shown in the elected species represented by Fig. 3 (as well as in the non-elected species represented by Fig. 3A), there are three different sets of arrowhead-shaped slots (represented by reference numbers 64, 68 and 72), with the slots at reference number “64” being the “at least two” first configuration slots which are “disposed in said plane”, as required by claim 1, and those slots are clearly shown and described (see lines 14-17 on page 24 of the specification) as being symmetric with respect to “line 74” extending radially from the deflector plate center (56).  It is noted also that the arrowhead-shaped slots at reference number “72” appear to be similarly symmetric (see also, lines 12-15 on page 27 of the specification).  Thus, it appears that only arrowhead-shaped slots “68” are shown (in both Figs. 3 and 3A) and described (see line 12 on page 26 of the specification) as being “asymmetric”.  Thus, the asymmetric limitation of claim 15 is only true some of the arrowhead-shaped first configuration slots (i.e. those at reference number “68”), but not all of the slots of said first configuration, as seemingly required by claim 15.
	Regarding claim 21, on lines 3-4, the recitation, “a line extending radially from said center” is somewhat unclear.  Claim 15 introduces what is understood to be the same “line” as that recited in claim 21.  Thus, it would seem that claim 21 should refer back to that “line” by replacing “a” (before “line” in claim 21) with either --said-- or --the--.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahila, USPN 7,343,980.
	As to claim 1, Pahila shows a fire suppression sprinkler (100; see Fig. 1), the sprinkler comprising: a body (110) surrounding a bore (“axial fluid passage”; see column 2, lines 60-61), the bore defining a flow axis arranged coaxially with the bore; first and second frame arms (140) mounted on opposite sides of the body and extending therefrom in a direction along the flow axis, the frame arms defining a plane; a nose (145) mounted on the ends of the frame arms, the nose being positioned coaxially with the flow axis (see column 3, lines 9-11); and a deflector plate (200; see Fig. 2) mounted on the nose (see column 3, lines (11-13) and oriented transversely to the flow axis, the deflector plate having a periphery surrounding a center located 
	As to claim 2, the slots of the second configuration of Pahila are shown to have the greatest area of any of the slots of the first and the third configurations.
	As to claim 3, Pahila discloses that the bore defines a k-factor of k=14.0 or greater (see column 3, lines 6-8) and wherein the fire suppression sprinkler is adapted to be installed in a pendent orientation (see column 1, line 10).
	As to claim 22, Pahila shows the deflector plate further comprising a plurality of slots of a fourth configuration (235).
	As to claim 23, Pahila shows the deflector plate further comprising a plurality of slots of a fifth configuration (240).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

11.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pahila (‘980), in view of Pahila, USPN 6,026,907.
	As to claim 4, Pahila (‘980) shows all of the recited limitations as set forth in claim 1, however Pahila does not show the slots of the second configuration having a club shape comprising a handle extending from the periphery and a club head terminating at a distance from the center, wherein a width of the club head proximate to the handle is less than a width of the club head proximate to the center.
	It should be noted, Pahila (‘980) expressly states that slot geometries other than those shown, such as geometries of the inner slot ends, can be varied; and/or other types of known deflector slots may also be included, in addition to those shown (see column 4, lines 55-59).  Pahila (‘907) shows a fire suppression sprinkler (see Fig. 1) having similar structural details as compared to that of Pahila (‘980), with the deflector plate of Pahila (‘907) having several different configurations of slots (38, 40, 42, 44), including a configuration (38) wherein the slots have a club shape comprising a handle (the portion radially outside from portion “46”) extending from the periphery of the deflector plate, and a club head (46) terminating at a distance from a center of the deflector plate, wherein a width of the club head proximate to the handle is less than a width of the club head proximate to the center (see Fig. 3).  As per Pahila (‘907), the slot geometries are designed to meet a desired uniform distribution of water over an area to be protected (see column 2, lines 51-55).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, and having a particular desired uniform distribution of water in mind for a particular fire suppression application, to modify at least the slots of the second configuration of the deflector plate shown 
	As to claim 5, Pahila (‘980), as modified above by Pahila (‘907), shows a widest width of the club head being wider than a widest width of the handle.
	As to claim 6, Pahila (‘980), as modified above by Pahila (‘907), shows the club head having a curved tip at the distance from the center.

Allowable Subject Matter
12.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
13.	Claims 15-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752